PER CURIAM.
Conceding, but not holding, that a bankrupt may oppose a petition of creditors to reopen a bankrupt’s estate because closed before being fully administered (Bankruptcy Law July 1, 1898, c. 541, § 2, par. 8, 30 Stat. 545 [U. S. Comp. St. 1901, p. 3420]), we are of opinion that in this case it was not necessary that the petition to reopen should show what property was surrendered by the bankrupt, or what representations were made in his schedules, nor that any creditor was deceived by the representations in the schedules.
Vary v. Jackson, 164 Fed. 840, 90 C. C. A. 602, decided! by this court, was a case wherein a petition to reopen was filed by a creditor eight years after the closing of the estate for the purpose of allowing him to prove debts which he had failed to prove because he had been deceived by the bankrupt’s schedules; and the.limitation of one year therein referred to related to the statutory limit of one year allowed within which to prove debts, and is not applicable to the case now in hand.
The bankruptcy law provides no limitation of time within which *625closed estates may be reopened, and the doctrine of laches is applicable where an unreasonable delay has intervened.
Here, on the facts stated in the creditor’s petition and the admissions made in the bankrupt’s answer, and with the entire record and proceedings in the bankruptcy of Traub before him, the judge of the court a quo was warranted in holding that the creditor brought his petition within a reasonable time, and that the estate should be reopened.
The petition to revise is denied.